Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable.  The prior art of record does not teach: from claim 1, a method of mounting a light fixture, comprising: the light source module including a plurality of light sources disposed in a region larger than a plane area of the mounting adapter and disposed in a region overlapping the mounting adapter when viewed from a direction perpendicular to the back side surface, a plane area of the light fixture main body being larger than a plane area of the mounting hole.  Claims 2-10 are allowable for collectively depending from claim 1, and for the reasons given in items no. 14-16 on page 5 of the Non-Final Office Action of January 18, 2022.  Claims 11-20 are allowable for the reasons given in items no. 11, 17 and 18 on page 5 of the Non-Final Office Action of January 18, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The replacement drawing of Figure 1 was received on April 14, 2022.  This drawing is approved.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

May 7, 2022
AC